Case 3:20-cv-01431-MAS-LHG Document 13 Filed 10/30/20 Page 1 of 14 PagelD: 128

NOT FOR PUBLICATION

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

THOMAS CALI,

Plaintiff, Civil Action No. 20-1431 (MAS) (LHG)

‘. MEMORANDUM OPINION

BOROUGH OF SEASIDE PARK, et al.,

Defendants.

 

 

SHIPP, District Judge

This matter comes before the Court upon two motions. The first is Defendants Borough of
Seaside Park (the “Borough”), Chief James Boag (“Chief Boag”), Officer Carl Delconte (“Officer
Delconte”), Officer Tyler O’ Brien (“Officer O’ Brien”), Officer Matthew Wood (“Officer Wood”),
and Officer Thomas Zabrowski’s (“Officer Zabrowski”) (Officers O’ Brien, Wood, and Zabrowski
collectively, the “Responding Officers”) (collectively, “Defendants”) Motion to Dismiss Plaintiff
Thomas Cali’s (‘Plaintiff’) Complaint. (ECF No. 3.) The second is Plaintiff's Cross-Motion to
Amend (ECF No. 6), which Defendants opposed (ECF No. 7). The Court has carefully considered
the parties’ submissions and decides the matter without oral argument pursuant to Local Civil Rule
78.1. For the reasons set forth herein, Plaintiff's Cross-Motion to Amend is granted in part and

denied in part, and Defendants’ Motion to Dismiss is denied.
Case 3:20-cv-01431-MAS-LHG Document 13 Filed 10/30/20 Page 2 of 14 PagelD: 129

I. BACKGROUND'

Plaintiffs Complaint concerns the alleged unlawful entry into his home by the Responding
Officers on September 30, 2019. (Compi. {| 15, ECF No. 1.) Plaintiff alleges that the Responding
Officers entered his home without a warrant or invitation, and remained there for an extended
period of time. (/d.) Plaintiff also contends that the Responding Officers caused property damage
in his home during their unlawful entry. (/d. { 16.) Finally, Plaintiff asserts that the Responding
Officers filed “false, untrue, misleading, and deceptive” reports regarding the incident in an
attempt “to achieve an improper purpose.” (/d. 4] 17-18.)

On February 12, 2020, Plaintiff filed the instant four-count Complaint against all
Defendants, alleging: (1) violation of 42 U.S.C. § 1983, (id. [ 20-25); (2) violation of the New
Jersey Constitution, (id. Jf 26-31); (3) unlawful search, (id. QQ] 32-38); and (4) false light, (éd.
4 39-45). On March 2, 2020, Defendants filed the instant Motion to Dismiss for failure to state a
claim pursuant to Federal Rule of Civil Procedure 12(b)(6)> or, alternatively, for a more definite
statement pursuant to Rule 12(e). (Mot. to Dismiss, ECF No. 3.) Defendants asserted that
“Plaintiff's Complaint contains threadbare recitals of the elements of some causes of action. . .
and no concrete facts sufficient to support such causes of action.” (Defs.” Moving Br. 7, ECF
No. 3-2.)

Plaintiff filed a subsequent Cross-Motion to Amend his Complaint on May 28, 2020
pursuant to Rule 15(a)(2). (Cross-Mot. to Amend, ECF No. 6.) Plaintiff provided a Proposed

Amended Complaint (“Amended Complaint’) in support of his Cross-Motion, which includes

 

' For the purposes of a motion to dismiss, the Court accepts as true and summarizes the facts
alleged in the Complaint. See Phillips v. Cty. of Allegheny, 515 F.3d 224, 233 (3d Cir. 2008).

* Unless otherwise noted, all references to a “Rule or “Rules” hereinafter refer to the Federal Rules
of Civil Procedure.
Case 3:20-cv-01431-MAS-LHG Document 13 Filed 10/30/20 Page 3 of 14 PagelD: 130

further factual support and details of the alleged unlawful entry. (See generally Am. Compl., ECF
No. 5-1.) According to Plaintiff, on September 30, 2019, the Responding Officers arrived at
Plaintiff's home to perform a welfare check on a third party.* (/d. { 16.) Upon finding the front
and back doors locked, Plaintiff asserts the Responding Officers reached through an unlocked
window, unlocked the front door, and entered Plaintiff's home without a warrant. (/d. J 17-20.)
Plaintiff alleges that, once inside, the Responding Officers searched each room in the house and
subsequently destroyed Plaintiff's property. (/d. J] 15, 21.)

The Amended Complaint notes that Plaintiff is “active in the social, local, and political life
in Seaside Park[,]” and “routinely voiced his opinion concerning the manner, method, and means
by which certain of the then incumbent municipal officeholders expended, . . . or seemed to
desire[, the] funds from the public treasury.” (/d. { 12.) According to Plaintiff, the alleged unlawful
entry was retaliation for his speech and association activity, as well as “a show of force to dissuade
him” from future critical speech. (/d. {J 14, 26.) The Amended Complaint asserts the following
claims against all Defendants: (1) Count One for violation of the Fourth Amendment, (id.
qq 28-32); (2) Count Two for violation of Article I, § 7 of the New Jersey Constitution, (id.
9 33-38); (3) Count Three for violation of 42 U.S.C. § 1983, Cid. J] 39-44); (4) Count Four for
violation of the New Jersey Civil Rights Act, N.J. Stat. Ann. § 10:6-2, (id. 9] 45-50); (5) Count
Five for conspiracy, (id. Jf 51-56); and (6) Count Six for trespass, (id. [| 57-62). Defendants
oppose Plaintiff's Cross-Motion, arguing that the Amended Complaint “suffers from the same

deficiencies as its predecessor and it is futile.” (Defs.” Opp’n Br. 15, ECF No. 7.)

 

¥ Plaintiff alleges that the individual who requested the welfare check was a “non-authoritative
source” who did not provide the Responding Officers with probable cause to enter Plaintiff's
home. (Am. Compl. { 26.)
Case 3:20-cv-01431-MAS-LHG Document 13 Filed 10/30/20 Page 4 of 14 PagelD: 131

Il. LEGAL STANDARD
A. Motion to Dismiss

Rule 8(a)(2) “requires only ‘a short and plain statement of the claim showing that the
pleader is entitled to relief,’ in order to ‘give the defendant fair notice of what the . .. claim is and
the grounds upon which it rests.’” Bell Atl. Corp. v. Twontbly, 550 U.S. 344, 555 (2007) (quoting
Conley v, Gibson, 355 U.S. 41, 47 (1957)).

When analyzing a Rule 12(b)(6) motion to dismiss, the district court conducts a three-part
analysis. Malleus v. George, 641 F.3d 560, 563 (3d Cir. 2011). First, the court must “tak[e] note
of the elements a plaintiff must plead to state a claim.” Ashcroft v. Iqbal, 556 U.S. 662, 675 (2009).
Second, the court must accept as true all of a plaintiff's well pleaded factual allegations and
construe the complaint in the light most favorable to the plaintiff. Fowler v. UPMC Shadyside, 578
F.3d 203, 210 (3d Cir. 2009). The court, however, may ignore legal conclusions or factually
unsupported accusations that merely state “the-defendant-unlawfully-harmed-me.” /gbal, 556 U.S.
at 678 (citing Twombly, 550 U.S. at 555). Finally, the court must determine whether the “facts
alleged in the complaint are sufficient to show that the plaintiff has a ‘plausible claim for relief.’”
Fowler, 578 F.3d at 211 (quoting /gbal, 556 U.S. at 679). A facially plausible claim “allows the
court to draw the reasonable inference that the defendant is liable for the misconduct alleged.” Id.
at 210 (quoting /gbal, 556 U_S. at 678). On a motion to dismiss for failure to state a claim, the
“defendant bears the burden of showing that no claim has been presented.” Hedges v. United
States, 404 F.3d 744, 750 (3d Cir. 2005).

B. Motion to Amend

Rule 15(a)(2) states that after a responsive pleading has been served “a party may amend
its pleading only with the opposing party's written consent or the court’s leave[,]” and “[t]he court

should freely give leave when justice so requires.” Fed. R. Civ. P. 15(a)(2). “[A] district court has
Case 3:20-cv-01431-MAS-LHG Document 13 Filed 10/30/20 Page 5 of 14 PagelD: 132

the discretion to deny this request if it is apparent from the record that (1) the moving party has
demonstrated undue delay, bad faith{,] or dilatory motives[;] (2) the amendment would be futile[;]
or (3) the amendment would prejudice the other party.” Lake v. Arnold, 232 F.3d 360, 373 (3d
Cir. 2000). Amendment of a complaint is futile when the amended complaint fails to state a claim
upon which relief can be granted. Shane v. Fauver, 213 F.3d 113, 115 (3d Cir. 2000). When
assessing futility, the district court only examines the pleadings. Marks v. Struble, 347 F. Supp.
2d 136, 150 (D.N.J. 2004). “If the amendment would not withstand a motion to dismiss, leave
must be denied.” Doe v. Div. of Youth and Family Servs., 148 F. Supp. 2d 462, 477 (D.N.J. 2001).

Il. DISCUSSION
A. Plaintiff’s Cross-Motion to Amend?
1. Count Three: Violation of § 1983

“To prevail on a § 1983 claim, [the plaintiff must] show, first, that [he] was deprived of a
constitutional right and, second, that the alleged deprivation was committed by a person acting
under color of state law.” Harvey v. Plains Twp. Police Dep't, 635 F.3d 606, 609 (3d Cir. 2011)
(internal quotation marks and citation omitted). The Fourth Amendment recognizes the right of
the people to be secure in their home from unreasonable searches and seizures, and provides that
“no [w]arrants shall issue, but upon probable cause.” U.S. Const. amend. IV. Thus, a search
performed in violation of the Fourth Amendment may form the basis of a § 1983 claim. See, e.g.,
Reedy v. Evanson, 615 F.3d 197 (3d Cir. 2010).

Plaintiff alleges that the Responding Officers—acting in connection with the remaining
Defendants—unlawfully entered his home without a search warrant and caused property damage
in violation of the Fourth Amendment and § 1983. (Am. Compl. J] 39-44.) Defendants assert that

Plaintiff's § 1983 claim contains “bare assertions, coupled with the mere recitation of a warrantless

 

* The Court addresses each count of the Amended Complaint in nonsequential order for efficiency.

5
Case 3:20-cv-01431-MAS-LHG Document 13 Filed 10/30/20 Page 6 of 14 PagelD: 133

entry to the home, [that] do not, without more, establish a violation of the Fourth Amendment.”
(Defs.” Opp’n Br. 5, 7-8.) Furthermore, Defendants note that Plaintiff admits that the impetus of
the Responding Officer’s entry was a welfare check. (/d. at 5.) According to Defendants, “[t]hat,
in and of itself, demonstrates that the [Responding] Officers had a good faith basis to perform a
brief search of the premises[.]” (/d.)

i. The Borough

As a threshold matter, the Court finds that Plaintiff fails to plausibly allege a § 1983 claim
against the Borough. “[A] local government may not be sued under § 1983 for an injury inflicted
solely by its employees or agents. Instead, it is when execution of a government’s policy or
custom ... inflicts the injury that the government as an entity is responsible under § 1983.” Monell
v. Dep't of Soc. Servs, of N.Y.C., 436 U.S. 658, 694 (1978). “[A] plaintiff shows that a policy
existed when a decisionmaker possess[ing] final authority to establish municipal policy with
respect to the action issues an official proclamation, policy, or edict.” Watson v. Abington Twp.,
478 F.3d 144, 155 (3d Cir. 2007) (internal quotation marks and citation omitted). “A plaintiff may
establish a custom, on the other hand, by showing that a given course of conduct, although not
specifically endorsed or authorized by law, is so well-settked and permanent as virtually to
constitute law.” /d. at 155-56 (internal quotation marks and citation omitted). “In either instance,
a plaintiff must show that an official who has the power to make policy is responsible for either
the affirmative proclamation of a policy or acquiescence in a well-settled custom.” Bielevicz v.
Dubinon, 915 F.2d 845, 850 (3d Cir. 1990).

“To satisfy the pleading standard, [Plaintiff] must identify a custom or policy, and specify
what exactly that custom or policy was.” McTernan v. City of York, 564 F.3d 636, 658 (3d
Cir. 2009). Here, Plaintiff does not allege any Borough custom or policy, and only provides

conclusory allegations that “policy making officials in [the Borough}” retaliated against him by
Case 3:20-cv-01431-MAS-LHG Document 13 Filed 10/30/20 Page 7 of 14 PagelD: 134

subjecting him to disproportionate police activity, culminating in the unlawful entry of his home.
(Am. Compl. qf 14-15.) Plaintiff does not allege a decisionmaker established—by “proclamation,
policy, or edict”—an official policy, Watson, 478 F.3d at 155, or a “well-settled and permanent”
course of conduct that essentially amounts to law, id. at 155-56. Plaintiff, therefore, fails to
plausibly allege a § 1983 claim against the Borough. Accordingly, the Court denies Plaintiff's
Cross-Motion to Amend as to Count Three against the Borough.

ii. Chief Boag and Officer Delconte

Plaintiff fails to provide any factual allegations of specific conduct performed by Chief
Boag and Officer Delconte. (See generally Am. Compl.) The two individuals did not enter
Plaintiff's home on September 30, 2019, (id. [@] 15-21), and Plaintiff only provides general,
conclusory allegations of their involvement, (see, e.g., id. | 40 (alleging that Chief Boag and
Officer Delconte, along with the Responding Officers, “ordered, arranged, promoted, facilitated,
directed, and conducted [the] unlawful search”).} When analyzing a 12(b)(6) motion, courts may
ignore legal conclusions or factually unsupported accusations that merely state “the-defendant-
unlawfully-harmed-me.” /gbal, 556 U.S. at 678. Accordingly, the Court finds that Plaintiff fails to
plausibly allege a § 1983 claim against Chief Boag and Officer Delconte. The Court, therefore,
denies Plaintiff's Cross-Motion to Amend as to Count Three against Chief Boag and Officer
Delconte.

iii. Responding Officers

“The Fourth Amendment is not, of course, a guarantee against al/ searches and seizures,
but only against wereasonable searches and seizures.” United States v. Sharpe, 470 U.S. 675, 682
(1985). “Searches of a home without a warrant are presumptively unreasonable, though the warrant
requirement is subject to carefully defined exceptions.” Ray v. Twp. of Warren, 626 F.3d 170, 174

(3d Cir. 2010). One such exception is the community caretaker exception, which “recognizes that
Case 3:20-cv-01431-MAS-LHG Document 13 Filed 10/30/20 Page 8 of 14 PagelD: 135

the police perform a multitude of community functions apart from investigating crime.” United
States v. Smith, 522 F.3d 305, 313 (3d Cir. 2008) (citation omitted). “In performing this community
caretaking role, police are expected to aid those in distress[.]” /d. (internal quotation marks
omitted); see also Ray, 626 F.3d at 174-75. The community caretaking exception, however,
“cannot be used to justify warrantless searches of a home.” Ray, 626 F.3d at 177. Another
exception includes exigent circumstances, which “include, but are not limited to, hot pursuit of a
suspected felon, the possibility that evidence may be removed or destroyed, and danger to the lives
of officers or others.” United States v. Coles, 437 F.3d 361, 366 (3d Cir. 2006); see also Parkhurst
v. Trapp, 77 F.3d 707, 711 (3d Cir. 1996) (“{T]o qualify as exigent, the officers reasonably must
believe that someone is in imminent danger.”).

The Court finds that Plaintiff has plausibly alleged a § 1983 claim against the Responding
Officers. First, ‘tacts of a state or local employee in [his] official capacity will generally be found
to have occurred under color of state law.” Barna v. City of Perth Amboy, 42 F.3d 809, 816 (3d
Cir. 1994). Here, Plaintiff alleges the Responding Officers entered his home for a welfare check
and, therefore, plausibly alleges conduct under color of state law. (Am. Compl. q 16.) Second,
Plaintiff provides sufficient facts that the Responding Officers, without a warrant, reached through
an unlocked window, unlocked Plaintiff’s front door, and entered his home. (/d. J] 17-23.)
Because searches of a home without a warrant are presumptively unreasonable, Ray, 626 F.3d
at 174, and because the well-pleaded factual allegations of the Amended Complaint, taken as true,
demonstrate the absence of an exception to the warrant requirement, the Court finds that Plaintiff
has plausibly alleged a violation of the Fourth Amendment. Accordingly, Plaintiff has plausibly
alleged a § 1983 claim against the Responding Officers.

Defendants, however, argue that, even if Plaintiff has sufficiently alleged a § 1983 claim,

the Responding Officers are entitled to qualified immunity. (Defs.’ Opp’n Br. 8-9.) “Qualified
Case 3:20-cv-01431-MAS-LHG Document 13 Filed 10/30/20 Page 9 of 14 PagelD: 136

immunity is intended to shield government officials performing discretionary functions, including
police officers, ‘from liability from civil damages insofar as their conduct does not violate clearly
established statutory or constitutional rights of which a reasonable person would have known.””
Kopec v. Tate, 361 F.3d 772, 776 (3d Cir. 2004) (quoting Harlow v. Fitzgerald, 457 U.S. 800, 818
(1982)). When properly applied, qualified immunity protects “all but the plainly incompetent or
those who knowingly violate the law.” Malley v. Briggs, 475 U.S. 335, 341 (1986).

Courts address qualified immunity claims by considering two factors in any order. Pearson
v. Callahan, 555 U.S. 223, 236 (2009). Under one factor, “a court must decide whether the facts
that a plaintiff has alleged or shown make out a violation of a constitutional right.” /d. at 232
(internal citations omitted). Under the other, “the court must decide whether the right at issue was
‘clearly established’ at the time of [the] defendant's alleged misconduct.” /d. (citation omitted). A
tight is clearly established if it is “sufficiently clear that every reasonable official would have
understood that what he is doing violates that right.” Mudlenix v. Luna, 577 U.S. 7, LL (2015)
(quoting Reichle v. Howards, 566 U.S. 658, 664 (2012)). Although the Third Circuit has cautioned
“that it is generally unwise to venture into a qualified immunity analysis at the pleading stage as it
is necessary to develop the factual record in the vast majority of cases,” Newland v. Reehorst, 328
F. App’x 788, 791 n.3 (3d Cir. 2009), a complaint may be dismissed on a Rule 12(6)(6) motion
based on qualified immunity “when the immunity is established on the face of the complaint,”
Thomas v. Indep. Twp., 463 F.3d 285, 291 (3d Cir. 2006) (quoting Leveto v. Lapina, 258 F.3d 156,
161 (3d Cir. 2001)). Consequently, “[u]nless the plaintiff's allegations state a claim of violation of
clearly established law, a defendant pleading qualified immunity is entitled to dismissal before the
commencement of discovery.” /d. (quoting Mitchell v. Forsyth, 472 U.S. 511, 526 (1985)).

For the reasons stated earlier in this Memorandum Opinion, the Court finds that Plaintiff

has plausibly alleged a violation of the Fourth Amendment and the lack of exigent circumstances.
Case 3:20-cv-01431-MAS-LHG Document 13 Filed 10/30/20 Page 10 of 14 PagelD: 137

Furthermore, when deciding in Ray that “(t]he community caretaking doctrine cannot be used to
justify warrantless searches of a home[,]” the Third Circuit noted that, “[u]ntil our decision in this
case, the question of whether the community caretaking doctrine could justify a warrantless entry
into a home was unanswered in our Circuit.” 626 F.3d at 177. Consequently, the Third Circuit held
that the officers in question were entitled to qualified immunity because, up until that point, “the
officers were not on notice that their conduct was a clear violation of the law.” /d. at 177-79; see
also Vargas v. City of Phila., 783 F.3d 962, 972 n.13 (3d Cir. 2015) (“We had not, before today,
expressly held that the community caretaking doctrine could justify the seizure of a person outside
of a home, wiiich suggests that, to the extent there was doubt, the law in this area was not ‘clearly
established.’” (emphasis added)). Post-Ray, the Responding Officers were very likely on notice of
a clearly established constitutional right. The Court, however, declines to decide the issue of
whether the Responding Officers are entitled to qualified immunity at this time. Instead, the Court
finds that the Amended Complaint sufficiently alleges a claim of a violation of a clearly established
right. Qualified immunity, therefore, is not established on the face of the Amended Complaint.
Thomas, 463 F.3d at 291. Accordingly, the Court grants Plaintiff's Cross-Motion to Amend as to
Count Three against the Responding Officers.

2. Counts One and Two: Violation of the Fourth Amendment of the
Constitution and Article I, § 7 of the New Jersey Constitution

i. The Borough, Chief Boag, and Officer Delconte

Plaintiff fails to provide any factual allegations of specific conduct performed by the
Borough, Chief Boag, and Officer Delconte. (See generally Am. Compl.) Plaintiff does not allege
that Chief Boag or Officer Delconte were present during the Responding Officer’s entry, (id.
{J 15-21), nor does he provide anything more than conclusory allegations of the Borough’s
involvement, (fd. (§ 15-21, 28-38 (alleging that the Borough, along with the remaining

Defendants, “ordered, arranged, promoted, facilitated, directed, and conducted [the] unlawful

10
Case 3:20-cv-01431-MAS-LHG Document 13 Filed 10/30/20 Page 11 of 14 PagelD: 138

search”).) When analyzing a 12(b)(6) motion, courts may ignore legal conclusions or factually
unsupported accusations that merely state “the-defendant-unlawfully-harmed-me.” /qbal, 556 US.
at 678. Accordingly, the Court finds that Plaintiff fails to plausibly allege any constitutional
violation claim against the Borough, Chief Boag, and Officer Delconte. The Court, therefore,
denies Plaintiff's Cross-Motion to Amend as to Counts One and Two against the Borough, Chief
Boag, and Officer Delconte.

ii. Responding Officers

For the reasons stated earlier in this Memorandum Opinion, the Court finds that Plaintiff
has plausibly alleged a Fourth Amendment claim against the Responding Officers. Furthermore,
Article I, § 7 of the New Jersey Constitution “has been interpreted as affording greater protections
than the Federal Constitution.” Peschko v. City of Camden, No. 02-5771, 2006 WL 1798001, at *4
n.12 (D.N.J. June 28, 2006) (citing State v. Hempele, 576 A.2d 793, 799-800 (N.J. 1990)).
“Therefore, the Court’s analysis under the Fourth Amendment is dispositive as to Plaintiff's . . .
claim under the New Jersey Constitution.” /d. The Court, therefore, finds that Plaintiff has also
plausibly alleged an unlawful search claim against the Responding Officers under Article I, § 7 of
the New Jersey Constitution. Accordingly, Plaintiff's Cross-Motion to Amend as to Counts One
and Two against the Responding Officers is granted.

3. Count Four: Violation of the New Jersey Civil Rights Act

“The New Jersey Civil Rights Act (hereinafter “NJCRA”) was modeled after 42 U.S.C.
§ 1983, and creates a private cause of action for violations of civil rights secured under the New
Jersey Constitution[].” Trafton v. City of Woodbury, 799 F. Supp. 2d 417, 443 (D.N.J. 2011). “This
district has repeatedly interpreted [the] NJCRA analogously to § 1983.” /d. (citing Chapman v.
New Jersey, No. 08-4130, 2009 WL 2634888, at *3 (D.N.J. Aug. 25, 2009) (“Courts have

repeatedly construed the NJCRA in terms nearly identical to its federal counterpart.”)); see also

Il
Case 3:20-cv-01431-MAS-LHG Document 13 Filed 10/30/20 Page 12 of 14 PagelD: 139

Szemple v. Corr. Med. Servs., Inc., 493 F. App’x 238, 241 (3d Cir. 2012) (“To sustain a § 1983
claim, or a NJCRA claim [for municipal liability], a plaintiff must show that a defendant had in
place a custom or policy which resulted in [a] constitutional deprivation.”).

The Court, therefore, analyzes Count Four “through the lens of § 1983.” Trafton, 799
F. Supp. 2d at 444. For the reasons stated earlier in this Memorandum Opinion, the Court finds
that Plaintiff has plausibly alleged an NJCRA claim against the Responding Officers, but not
against the Borough, Chief Boag, and Officer Delconte. The Court, therefore, grants Plaintiff's
Cross-Motion to Amend as to Count Four against the Responding Officers, but denies the
Cross-Motion as to Count Four against the Borough, Chief Boag, and Officer Delconte.

4. Count Five: Conspiracy

“To make out a § 1983 conspiracy claim, the plaintiff must make specific factual
allegations of a combination, agreement, or understanding among all or between any of the
defendants to plot, plan, or conspire to carry out the alleged chain of events in order to deprive
{the} plaintiff of a federally protected right.” Fioriglio v. City of Atlantic City, 996 F. Supp. 379,
385 (D.N.J. 1998); see also Jutrowski v. Twp. of Riverdale, 904 F.3d 280, 293-94 (3d Cir. 2018).
“Furthermore, the plaintiff must plead, with particularity, the circumstances of the alleged
conspiracy so that the defendant is put on notice of his or her alleged misconduct.” May v.
Chirichello, No. 09-3253, 2009 WL 3818146, at *3 (D.N.J. Nov. 13, 2009) (further noting that a
plaintiff must plead (1) the circumstances of the alleged conspiracy, (2) the object of the
conspiracy, and (3) certain actions taken to achieve that purpose).

Here, Plaintiff alleges a conspiracy, but fails to support this charge with specific factual
allegations. (See Am. Compl. [J 51-56.) Plaintiff merely asserts—without factual support—that
Defendants “agreed to and did conspire to willfully and maliciously injure [Plaintiff in his

reputation, trade, business, or profession” and through the warrantless entry and search of his

1?

7
Case 3:20-cv-01431-MAS-LHG Document 13 Filed 10/30/20 Page 13 of 14 PagelD: 140

home. (/d. 4 53.) These allegations are conclusory, factually unsupported, and fail to plausibly
allege a conspiracy claim against Defendants. See fgbal, 556 U.S. at 678. Accordingly, the Court
denies Plaintiff's Cross-Motion to Amend as to Count Five against all Defendants.

5. Count Six: Trespass

“Trespass is the unauthorized entry, generally of a tangible matter, onto the property of
another.” N.J. Tpk. Auth. v. PPG Indus., 16 F. Supp. 2d 460, 478 (D.N.J. 1998), aff'd, 197 F.3d 96
(3d Cir. 1999). Under the New Jersey Tort Claims Act (“NJ TCA”), to bring a state tort claim
against a public entity or public employee, a plaintiff must first give notice of the claim within
ninety days after accrual of the cause of action. See N.J. Stat. Ann. § 59:8-8; Brown v. Twp. of
Neptune, No. 11-7162, 2014 WL 3517776, at *7 (D.N.J. July 15, 2014). This notice requirement
applies to common law intentional tort claims, Praszynski v. Uwaneme, 853 A.2d 288, 294 (N.J.
Super, Ct. App. Div. 2004), as well as negligent conduct claims, Velez v. City of Jersey City, 850
A.2d 1238, 1243-44 (N.J. 2004). Failure to allege compliance with the NJ TCA’s notice
requirement is grounds for dismissal. /ngram v. Twp. of Deptford, 858 F. Supp. 2d 386, 400
(D.N.J. 2012); see also Alvarado v. Johnson, No. 19-18574, 2020 WL 3819211, at *2 (D.N.J.
July 8, 2020); Pinson v. Perera, No. 19-17227, 2020 WL 3542383, at *4-5 (D.N.J. June 30, 2020).
Here, the Amended Complaint fails to allege compliance with the NJ TCA’s notice requirement.
(See generally Am. Compl.) Accordingly, the Court denies Plaintiff's Cross-Motion to Amend as
to Count Six against all Defendants.

B. Defendants’ Motion to Dismiss

Because the Court grants Plaintiff's Cross-Motion to Amend in part, the Court denies

Defendants’ Motion to Dismiss.
Case 3:20-cv-01431-MAS-LHG Document 13 Filed 10/30/20 Page 14 of 14 PagelD: 141

IV. CONCLUSION

For the reasons set forth above, Plaintiff's Cross-Motion to Amend is granted tn part and
denied in part. Furthermore, Defendants’ Motion to Dismiss is denied. The Court will enter an
Order consistent with this Memorandum Opinion.

dy 7
GU G Lh pe

MICHAEL A. SHIP |
UNITED STATES DISTRICT JUDGE
